Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-5, 8, 9, 12, 13, 16, 18, 21 and 49-55 are currently pending in the instant application.

Interview
In response to Applicant’s invitation for the Examiner to call Applicant if the Examiner believes that a telephone conversation might advance prosecution, the Examiner contacted Applicant to set up an interview. A telephone interview was conducted between the Examiner and Applicant’s representative Amber Cox on June 1, 2021. In light of newly added claims 49-55 in the amendment filed May 28, 2021, the Examiner requested that Applicant provide a telephonic species election between the following sets of claims: claims 16 and 50; claims 18 and 52; and claims 21, 49 and 54. Applicant subsequently requested that the Examiner provide a written Requirement for Restriction/Election.

Response to Election/Restriction
Applicant's election with traverse of Group I, 1-5, 8, 12, 16, 18 and 21, directed to a method of characterizing an interaction site on a target protein; and the election of Species as follows: 
Species (A): wherein the species of phenotype of a mammalian cell is one associated with a cell signaling pathway (claim 2); 
Species (B): wherein the library of Phylomers comprises a pooled plurality of Phylomers (instant claim 5); and
Species (B1): said library of Phylomers is expressed from a pooled plurality of nucleic acids that encode Phylomers (instant claim 5), in the reply filed on May 28, 2021 is acknowledged.  



Regarding newly submitted claim 55, the claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 55 is 
directed to a method of characterizing an interaction site on a target protein, the method comprising: (i) exposing a population of in-vitro cultured mammalian cells to a library of Phylomers; (ii) identifying a cell; (iii) identifying a Phylomer of the library of Phylomers; (iv) providing the identified Phylomer; (v) identifying a cellular protein which binds; (vi) providing a target protein; providing a population of Phylomers comprising at least 5 Phylomers; (vii) empirically determining the binding configuration; (viii) identifying: (1) locations of binding energy; and/or (2) the orientation of at least one side chain to characterize the 3D structure of the interaction site using in silico methods; (ix) analyzing a small molecule; and (x) analyzing an ability. Claim 1 of the claims filed March 25, 2019 was directed to a method of characterizing an interaction site on a target protein, the method comprising: (i) exposing a population of in-vitro cultured mammalian cells to a library of Phylomers; (ii) identifying a cell; (iii) identifying a Phylomer that alters the phenotype of the cell; (iv) providing the identified Phylomer; (v) identifying a cellular protein which binds; (vi) providing a target protein; providing a population of Phylomers; (vii) empirically determining the binding configuration; and (viii) identifying (1) locations of binding energy; and/or (2) the orientation of at least one side chain. Thus, newly submitted claim 55 requires a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claim 55 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 28, 2021.

Claims 3, 4, 8, 9 and 13 were withdrawn from further consideration by Applicant in the reply filed May 28, 2021, and were also withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

Therefore, claims 1, 2, 5, 12, 16, 18, 21 and 49-54 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 25, 2019 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed November 13, 2018 is a CON of US Patent Application 14/377,809, filed August 8, 2014 (now abandoned), which claims a benefit to 35 U.S.C. 371 national stage filing of International Application No. PCT/AU2013/000110, filed on February 7, 2013, which claims the benefit of European Patent Application EP12154872.1, filed February 10, 2012.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “Phylomer” in claim 1 to refer to a peptide of about eight (8) to about 180 amino acids encoded by a nucleic acid fragment obtainable from a genome of a microorganism and/or a genome of a small genome of a eukaryotic species (See, published Specification, paragraph [0082]).
	The Examiner has interpreted the term “capable of” in claim 1 to refer to populations of cells that can (but may not) display the phenotype to a library of Phylomers.

	The Examiner has interpreted the term “binding configuration” in claim 1 to refer to any aspect of binding (e.g., binding sites, binding strength, number of bonds, structural configuration when bound, most energetically stable/preferred configuration, etc.).
	The Examiner has interpreted the term “in silico methods” in claim 1 to refer to any in silico method including, for example, the use of a computer to characterize the 3D structure of an interaction site in any way, the use of algorithms, docking, computer input and/or output, etc.

Specification Objections
	The disclosure is objected to because of the following informalities: the Specification, filed 
March 25, 2019, does not include the status of US Patent Application No. 14/377,809 (now abandoned).
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 5, 12, 16 18, 21 and 49-54 are rejected under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 2 are indefinite for the terms “the phenotype” or “said phenotype” such as recited in claim 1, lines 2 and 11. There is insufficient antecedent basis for the terms “the phenotype” or “said phenotype” in the claim.

Claim 1 is indefinite for the recitation of the term “a population of in-vitro cultured mammalian cells” in line 4 because it is unclear whether the “population of in-vitro cultured mammalian cell” is the same cell as the “mammalian cell” whose phenotype is modulated in line 2; and/or whether the “population of in-vitro cultured mammalian cells” recited in line 4 is different from the “mammalian cells” whose phenotype is modulated by the target protein in line 2 and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the terms “a cell” in line 6, or “the cell” in lines 6 and 8 because it is unclear whether the “cell” recited in lines 6 and 8 is the same as (or different from) the “mammalian cell” recited in claim 1, line 2, and/or the same as (or different from) the “population of in-vitro cultured mammalian cells” recited in claim 1, line 4; or whether the “cell” recited in line 6 refers to any cell, or to a different (but specific) type of cell (e.g., a eukaryotic cell) than the cells described elsewhere in the claim and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the term “the population” such as recited in claim 1, line 6. There is insufficient antecedent basis for the term “the population” in the claim because claim 1, line 4 recites the term “a population of in-vitro cultured mammalian cells”. The Examiner suggests that Applicant amend claim 1 to recite, for example, “identifying a cell in the population of in-vitro cultured mammalian cells”.
Claim 1 is indefinite for the term “the identified Phylomer” such as recited in claim 1, line 9. There is insufficient antecedent basis for the term “the identified Phylomer” in the claim.
Claims 1, 12 and 16 are indefinite for the term “said provided Phylomer” such as recited in claim 1, line 10. There is insufficient antecedent basis for the term “said provided Phylomer” in the claim.
Claim 1 is indefinite for the term “the binding configuration” such as recited in claim 1, line 14. There is insufficient antecedent basis for the term “the binding configuration” in the claim. Moreover, it is 
Claim 1 is indefinite for the recitation of the term “the orientation of at least one side chain” in claim 1, lines 16-17 because it is unclear where the “at least one side chain” originates given that there is no structure recited (or provided) for the binding Phylomers, such that it is unclear whether the binding Phylomers will have the recited “at least one side chain” that binds to a target protein and, thus, the metes and bounds of the claim cannot be determined.
Claims 2 and 50 are indefinite for the recitation of the term “the mammalian cell” such as recited in claim 2, line 2 because it is unclear whether the “mammalian cell” is the same as the “cell” recited in claim 1, lines 6 and 8; and/or whether the “mammalian cell” the same as (or different from) the “population of in-vitro cultured mammalian cells” recited in claim 1, line 4 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 2 is indefinite for the recitation of the terms “progress through the cell cycle” in line 7, and “reporter-gene activity” in line 8 because it is unclear what phenotype of a cell is encompassed by the term “progress through the cell cycle” or “reporter-gene activity”, such that it is unclear whether the term is meant to refer to a phenotype associated with the speed at which the cell “progresses through the cell cycle”, whether the phenotype is related to causing or inhibiting the cell to “progress through the cell cycle”, the “amount of “reporter-gene activity”, and/or whether the terms refer to something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 18 is indefinite for the term “said provided target protein” such as recited in claim 18, lines 1-2. There is insufficient antecedent basis for the term “said provided target protein” in the claim.
Claim 21 is indefinite for the term “said population of Phylomers” such as recited in claim 21, line 2. There is insufficient antecedent basis for the term “said population of Phylomers” in the claim because claim 1 recites the term “a library of Phylomers” in line 5; “a Phylomer” in line 8; and “a population of binding Phylomers” in line 13. Moreover, it is unclear as to which Phylomers the term “a population of Phylomers” refers and, thus, the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 12, 16 18, 21 and 49-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon, which is the natural presence of complexes formed by small molecule fragments and/or probe molecules bound to a cysteine residue of a cysteine containing protein. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 

In the instant case, claim 1 is broadly directed to a method of characterizing an interaction site on a target protein, the method comprising: (i) exposing a population of in-vitro cultured mammalian cells to a library of Phylomers; (ii) identifying a cell in the population which displays an alteration in the phenotype; (iii) providing the identified Phylomer; (iv) identifying a cellular protein which binds to said provided Phylomer; (v) proving the target protein; (vi) providing a population of binding Phylomers; (vii) empirically determining the binding configuration of at least one binding Phylomer; (viii) identifying (a) locations of binding energy, or (b) the orientation of at least one side chain of the at least one binding Phylomer; and (ix) analyzing a small molecule relative to the interaction site.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 2, 5, 12, 16 18, 21 and 49-54 are drawn to a natural phenomenon in the form of peptides (Phylomers) that naturally bind to cellular proteins (e.g., antigens that bind antibodies, T-cell receptors, etc.); as well as, small molecules that modulate the binding of peptides at a protein interaction site (e.g., pharmaceutical drugs, toxins, poisons, vitamins, illicit drugs, etc.); and to an abstract idea in the form of mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations) mental process can be performed in the human mind (including observation, judgement and opinion); and/or using a general computer to carry out generic computer functions such as encompassed by the steps of exposing a population of cells to peptides (Phylomers); identifying a cell which displays a phenotype; providing a peptide; identifying a cellular protein; proving a population of binding peptides; empirically determining the binding configuration; identifying locations of binding energy and/or the orientation of the side chain of at least one Phylomer; and analyzing small molecule docking in silico. The claims broadly recite a method of characterizing an interaction site on a target protein, the method comprising: (i) exposing a population of in-vitro cultured 
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon and to an abstract idea. There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a cell solution; analyzing the set; and identifying a cysteine containing protein. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 1 recites, “exposing a population of in-vitro cultured mammalian cells...to a library of Phylomers”; “identifying a cell in the population which displays an alteration in said phenotype following said exposure”; “identifying a Phylomer...that alters said phenotype of the cell”; “identifying a cellular protein which binds to said provided Phylomer”; “empirically determining the binding configuration of at least one binding Phylomer”; “identifying: (1) locations of binding energy; and/or (2) the orientation of at least one side chain of said at least one binding Phylomer”; “characterizing a three dimensional structure of said interaction site by analysis of said binding configuration using in silico methods”; and “analyzing small molecule relative to the interaction site by (a) docking a structure of the small molecule to the interaction site in silico, or (b) determining whether the small molecule modulates binding of the at least one binding Phylomer to the interaction site”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 2, 5, 12, 16 18, 21 and 49-54 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 16 provides, “wherein said cellular protein is identified by mass spectrometry or by protein-microarray analysis with said provided Phylomer”; claim 21 recites, “wherein, prior to its provision, said population of Phylomers is identified by screening the library of Phylomers, or by screening of nucleic acids that encode Phylomers, for binding of said encoded Phylomers”; claim 49 recites “docking the structure of the small molecule to the interaction site in silico”; and claim 50 which recites, “wherein said cellular protein is identified using a screen for cellular binding...and/or (ii) the screen employs a technique selected from the group consisting of a phage display, a ribosome display, and two-hybrid screening”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than peptides that bind to cellular proteins, which can be used to analyze small molecule interactions with an interaction site of a protein, and to determine whether small molecules modulate the binding of at last one peptide to the protein interaction site, wherein peptides that naturally bind cellular (or target) proteins are known in the art; and analyzing whether small molecules can modulate the binding of peptides at the interaction site of a protein are well known, purely conventional or routine in the art. For example, screening methods for the identification and/or isolation of a peptide that is capable of modulating a phenotype in a cell, tissue, or organism including the non-hybrid screening method to identify a peptide that is capable of rescuing the cell, tissue or organism from cell death, and/or inducing a cell, tissue or organism to grow, or identifying a peptide capable of modulating a phenotype of interest including any phenotype associated with a disease and/or disorder including the identification of new drug targets such as proteins; and that the method comprises: (i) selecting or obtaining a cell including a cultured mammalian cell capable of expressing the phenotype to be modulated; (ii) expressing, introducing, or contacting a cell, tissue or organism with a candidate peptide that mimics the structure of a domain or subdomain of a protein; (iii) selecting a cell, tissue or organism from (ii) in which the phenotype is modulated; (v) identifying the expressed or introduced peptide that modulated the phenotype, wherein the peptide does not suppress or enhance the phenotype in its native Watt et al. (WO2005119244, published December 15, 2005; Abstract; pg. 6, lines 35-37; pg. 7, lines 1-30; pg. 48, lines 21-22; and pg. 80, lines 1-11); methods applicable to the identification of novel interaction sites of components of association pairs comprising pairs of moieties and/or molecules such as receptors or ligands, the binding of unknown counterparts, the identification of unknown and secondary therapeutic targets of drugs, the identification of novel receptor or ligand molecules with similar interaction site as the source or target molecule, the prediction of drug targets related to side effect and toxicity, the prediction of targets to drug ADME, and the construction of virtual binding targets in docking simulations, wherein examples of ligand of receptors including naturally occurring and synthetic hormones, pheromones, neurotransmitters, peptides, drugs, and small molecules were known in the art as evidenced by Tong et al. (WO2008091225, published July 31, 2008; paragraphs [0004]; and [0123]); it was known that random peptide microarrays consisting of 10,000 20-residue peptides of 17 random sequence amino acids, with a fixed C-terminal linker of Gly-Ser-Cys-COOH can be treated with sera of humans and mice; the array of peptides were allowed to hybridize to antibodies within the sample, wherein using ELISA or Luminex technology, binding peptides including high-binding peptides can be identified, and used to identify and isolate the immunogenic antigen from tissue; and that peptides can be selected by phage display to bind to small molecules to identify analogous binding sites in real proteins, such that the scores for all of the peptides are added up across the protein sequencing to predict a potential small molecule binding site as evidenced by Halperin (Dissertation; pg. 14, last partial paragraph; pg. 34-37; pg. 60, first partial paragraph; pg. 115, last partial paragraph; and pg. 116, first partial paragraph); and it the use of peptides on arrays that are 10-30 amino acids long that bind antibodies in a sample, wherein RELIC MATCH 5 program can be used to compare each peptide sequence to the target protein sequencing in five amino acid windows, and score each window for similarity across the protein sequence to predict potential small molecule binding sites as Stafford et al. (WO2010148365, published December 23, 2010; paragraphs [0007], lines 1-10; and [0126]). Thus, exposing cells to a plurality of peptides, identifying peptides that alter the phenotype of a cell, using the identified peptide to bind a target proteins, and analyzing whether a small molecule modulates the binding of a peptide at a protein interaction site was well known, purely conventional or routine in the art. Step IIA [YES], the claimed invention is directed to a judicial exception.
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the structures of the Phylomers; target protein; the interaction sites; the phenotype; the mammalian cell; the method of exposing, identifying, providing, empirically determining, and/or characterizing; identity of the small molecules; binding configurations; 3D structure; method of modulation; the orientation of the side chain; the side chain; binding energy; and/or the in silico methods.
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claims 2, 5, 12, 16 18, 21 and 49-54 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 16 encompasses the method according to claim 1, wherein said cellular protein is identified by mass spectrometry or by protein-microarray analysis with said provided Phylomer, but they do not add anything that makes the natural phenomenon and abstract idea in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 2, 5, 12, 16 18, 21 and 49-54 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 5, 12, 16 18, 21 and 50-54 are rejected under 35 U.S.C. 102(b) as being anticipated by Watt et al. (International Patent Application WO2005119244, published December 15, 2005).
Regarding claims 1 and 21, Watt et al. teach non-hybrid screening methods for the identification and/or isolation of a peptide (interpreted as a Phylomer) that is capable of modulating a phenotype in a cell, tissue, or organism (interpreted as encompassing a cultured cell), wherein the non-hybrid screening method to identify a peptide that is capable of rescuing the cell, tissue or organism from cell death, and/or inducing a cell, tissue or organism to grow, or identifying a peptide that is capable of treating a disease and/or disorder (interpreted as a Phylomer, claim 1) (Abstract). Watt et al. teach the identification of a peptide capable of modulating a phenotype of interest including a biological activity of interest such as modulating any phenotype including a phenotype associated with a disease or disorder (interpreted as a Phylomer; and capable modulating a phenotype, claim 1) (pg. 6, lines 6-12 and 35-36; and pg. 7, line 1). Watt et al. teach the identification of new drug targets such as proteins; and that the method comprises: (i) selecting or obtaining a cell including a cultured mammalian cell capable of expressing the phenotype to be modulated; (ii) expressing, introducing, or contacting a cell, tissue or organism with a candidate peptide (interpreted as a Phylomer) that mimics the structure of a domain or subdomain of a protein (interpreted as screening a library of Phylomers); (iii) selecting a cell, tissue or organism from (ii) in which the phenotype is modulated (interpreted as exposing a cell including a cultured mammalian cell to a library of Phylomers; identifying a cell displaying an alteration in phenotype); (v) identifying the expressed or introduced peptide that modulated the phenotype (interpreted as identifying the Phylomer), wherein the peptide does not suppress or enhance the phenotype in its native environment (interpreted as exposing a population; phenotype of interest is induced by contact a cell, tissue or organism with a compound or administering to an organism a compound that induces the phenotype of interest, wherein a peptide that modulated the response of a cell, tissue or organism to oxidative stress is determined by contacting a cell expression or comprising a candidate peptide with, for example, hydrogen peroxide or a superoxide dismutase inhibitor such as diethylthiocarbamate (interpreting hydrogen peroxide and diethylthiocarbamate as small molecules that modulate the binding of at least one binding Phylomer to the interaction site, claim 1) (pg. 69, lines 19-28). Watt et al. teach that the method comprises determining a plurality of modulatory peptides and selecting that or those that are unrelated in structure to the peptide, polypeptide, protein, or protein domain that binds to the cellular component in nature, wherein methods for determining the structure of a cellular component and/or a peptide, polypeptide, protein, or protein domain are known in the art including wherein the three dimensional structure of a peptide or polypeptide is determined using X-ray crystallography (interpreted as providing binding Phylomers; empirically determining the binding configuration; and characterizing the 3D binding configuration); and the method comprises predicting the 3 dimensional structure of a peptide, or using a computer program or algorithm such as MODELLER is known in the art (interpreted as in silico methods), which rely upon aligning the sequence of peptides with the sequences of peptide or proteins that have a characterized structure are, such that structural information including 3D structure, of a query peptide is then predicted based upon structural information corresponding to the sequence or subsequences aligned in the proteins or peptides that have previously been characterized, such that the method additionally comprises isolating and/or providing and/or purifying and/or synthesizing a peptide that is capable of modulating an allele and/or the phenotype of interest (interpreted as providing binding Phylomers; empirically determining the binding configuration; and characterizing the 3D binding configuration; identifying locations of binding energy, or orientation; three dimensional structure is characterized using in silico methods; and determining whether a small molecule can modulate the binding of at last one Phylomer to the interaction site, claim 1) (pg. 79, lines 24-36; and pg. 80, lines 1-15). Watt et al. teach that candidate peptides are (i) producing fragments from nucleic acids derived from two or more microorganisms including eukaryotes containing compact genomes; (ii) inserting the nucleic acid fragment into a suitable expression construct; and (iii) expressing the polypeptide encoded by the recombinant construct (interpreted as screening nucleic acids that encode Phylomers, claim 21) (pg. 14, lines 10-21). Watt et al. teach in Example 13, that mice are administered one of the test peptides of Example 11 in the right footpad, wherein seven days after sensitization with mBSA, mice are challenged in the right footpad and swelling is measured, such that a peptide that reduces the degree of foot swelling compared to control mice are considered to reduce or inhibit TNF-alpha signaling in vivo (interpreting mBSA as a small molecule that modulated the binding of at least one binding Phylomer to the interaction site, claim 1) (pg. 107, lines 13-30).
Regarding claim 2, Watt et al. teach that any phenotype is encompassed by the invention including expression of a gene, expression of a protein, modification of a protein, cleavage of a protein, signal transduction, endocytosis, cellular events including cell death, cell survival, cell signaling, cell structure, differentiation, and cell movement (interpreted as being associated with cell signaling (elected species), claim 2) (pg. 50, lines 8-19).
Regarding claim 5, Watt et al. teach that the method additionally comprises isolating and/or providing and/or purifying and/or synthesizing a nucleic acid fragment that encodes a peptide that is capable of modulating an allele and/or phenotype of interest, wherein methods for the isolation/production/purification and/or synthesis of nucleic acid fragments are known in the art, such that a peptide can be expressed by a nucleic acid fragment (interpreted as a pool of nucleic acids that encode Phylomers, claim 5) (pg. 80, lines 19-23 and 35; and pg. 81, line 1).
Regarding claim 12, Watt et al. teach that a cell or animal in which the gene of interest is knocked-out is produced using a replacement vector, wherein the construct contains two regions of homology to the target gene located on either side of a heterologous nucleic acid or a fusion protein (interpreted as being provided as part of a fusion protein (elected species), claim 12) (pg. 61, lines 29-34). Watt et al. teach that should the transactivation protein (i.e., the fusion protein) have been phosphorylated, the reporter gene will be activated, such that the system is useful for determining a 
Regarding claim 16, Watt et al. teach that a biomolecular interaction analysis-mass spectrometry (BIA-MS) is used to rapidly detect and characterize a protein present in complex biological samples at the low- to sub-fmole level (interpreted as a protein is identified by mass spectrometry, claim 16) (pg. 74, lines 1-3).
Regarding claim 18, Watt et al. teach that prior to identification, a sample can be electrophoresed to isolate individual peptides, polypeptides or proteins in a sample, wherein an isolated protein is isolated using reducing one-dimensional gel electrophoresis, using methods known in the art (interpreted as a protein in isolated form, claim 18) (pg. 85, lines 29-34).
Regarding claim 50, Watt et al. teach that a polypeptide that binds to a peptide of the present invention is identified that is able to bind a target protein or peptide using the two-hybrid assay described in US Patent No. 6316223 to Payan et al. and Bartel and Fields (interpreted as identified by two-hybrid screening, claim 50) (pg. 86, lines 30-33).
Regarding claim 51, Watt et al. teach that the purified peptide is immobilized on a solid support and cellular lysate is contacted with the peptide (interpreted as isolated target protein is immobilized); and that a sample comprising an isolated protein are electrophoresed using two-dimensional gel electrophoresis (interpreted as isolated target protein is immobilized, claim 51) (pg. 85, lines 24-26; and pg. 86, lines 1-2).
Regarding claim 52, Watt et al. teach the invention provides a method for treating cancer, including colorectal cancer or breast cancer, comprising administering an effective amount of a peptide capable of inhibiting cell death caused by over-expression of Aurora-A kinase in a yeast cell (interpreted as a target protein from expression of a nucleotide sequence in a host cell, claim 52) (pg. 83, first partial paragraph).
Regarding claim 53, Watt et al. teach that the peptide or library of peptides screened using the method of the invention is derived from an organism having a compact genome, such that a library of peptides derived from one or more organisms having a compact genome have a large number of naturally occurring protein domains that are considered to be capable of modulating a phenotype of interest; and that Figure 1 is a schematic representation of a number of pools of candidate peptides of the invention including 10 individual peptides are pooled, which can be combined to produce a pool of 10,000 clones, wherein pools sizes can differ; as well as, that it is possible to discriminate individual peptide mixtures of up to about 100 peptides by mass spectrometry during the screening process (interpreted as encompassing at least 5 binding Phylomers, claim 53) (pg. 8, lines 21-26; pg. 13, lines 31-36; pg. 49, lines 23-24; and Figure 1).
Regarding claim 54, Watt et al. teach enzyme-linked immunosorbent assay (ELISA) or a fluorescence linked immunosorbent assay (FLISA), wherein an antibody or ligand that specifically binds to the polypeptide or interest is adsorbed or conjugated to the solid support, the biological sample is brought into contact with the antibody or ligand under conditions that allow binding of the polypeptide in the sample by the antibody or ligand (interpreted as measuring binding affinity, claim 54) (pg. 71, lines 19-35).
Watt et al. do not specifically exemplify analyzing a small molecule relative to the interaction site by docking a structure of the small molecule to the interaction site in silico (instant claim 49).
Watt et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 

Claims 1, 2, 5, 12, 16 18, 21 and 49-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watt et al. (International Patent Application WO2005119244, published December 15, 2005) in view of Tong et al. (International Patent Application WO200891225, published July 31, 2008).
Regarding claims 1 and 21, Watt et al. teach non-hybrid screening methods for the identification and/or isolation of a peptide (interpreted as a Phylomer) that is capable of modulating a phenotype in a cell, tissue, or organism (interpreted as encompassing a cultured cell), wherein the non-hybrid screening method to identify a peptide that is capable of rescuing the cell, tissue or organism from cell death, and/or inducing a cell, tissue or organism to grow, or identifying a peptide that is capable of treating a disease and/or disorder (interpreted as a Phylomer, claim 1) (Abstract). Watt et al. teach the identification of a peptide capable of modulating a phenotype of interest including a biological activity of interest such as modulating any phenotype including a phenotype associated with a disease or disorder (interpreted as a Phylomer; and capable modulating a phenotype, claim 1) (pg. 6, lines 6-12 and 35-36; and pg. 7, line 1). Watt et al. teach the identification of new drug targets such as proteins; and that the method comprises: (i) selecting or obtaining a cell including a cultured mammalian cell capable of expressing the phenotype to be modulated; (ii) expressing, introducing, or contacting a cell, tissue or organism with a candidate peptide (interpreted as a Phylomer) that mimics the structure of a domain or subdomain of a protein (interpreted as screening a library of Phylomers); (iii) selecting a cell, tissue or organism from (ii) in which the phenotype is modulated (interpreted as exposing a cell including a cultured mammalian cell to a library of Phylomers; identifying a cell displaying an alteration in phenotype); (v) identifying the expressed or introduced peptide that modulated the phenotype (interpreted as identifying the Phylomer), wherein the peptide does not suppress or enhance the phenotype in its native environment (interpreted as exposing a population; cultured mammalian cells; identifying a cell displaying an alteration in phenotype; identifying a Phylomer; screening a library of Phylomers; and a cell is associated with a cell signaling pathway, claims 1, 2 and phenotype of interest is induced by contact a cell, tissue or organism with a compound or administering to an organism a compound that induces the phenotype of interest, wherein a peptide that modulated the response of a cell, tissue or organism to oxidative stress is determined by contacting a cell expression or comprising a candidate peptide with, for example, hydrogen peroxide or a superoxide dismutase inhibitor such as diethylthiocarbamate (interpreting hydrogen peroxide and diethylthiocarbamate as small molecules that modulate the binding of at least one binding Phylomer to the interaction site, claim 1) (pg. 69, lines 19-28). Watt et al. teach that the method comprises determining a plurality of modulatory peptides and selecting that or those that are unrelated in structure to the peptide, polypeptide, protein, or protein domain that binds to the cellular component in nature, wherein methods for determining the structure of a cellular component and/or a peptide, polypeptide, protein, or protein domain are known in the art including wherein the three dimensional structure of a peptide or polypeptide is determined using X-ray crystallography (interpreted as providing binding Phylomers; empirically determining the binding configuration; and characterizing the 3D binding configuration); and the method comprises predicting the 3 dimensional structure of a peptide, or using a computer program or algorithm such as MODELLER is known in the art (interpreted as in silico methods), which rely upon aligning the sequence of peptides with the sequences of peptide or proteins that have a characterized structure are, such that structural information including 3D structure, of a query peptide is then predicted based upon structural information corresponding to the sequence or subsequences aligned in the proteins or peptides that have previously been characterized, such that the method additionally comprises isolating and/or providing and/or purifying and/or synthesizing a peptide that is capable of modulating an allele and/or the phenotype of interest (interpreted as providing binding Phylomers; empirically determining the binding configuration; and characterizing the 3D binding configuration; identifying locations of binding energy, or orientation; three dimensional structure is characterized using in silico methods; and determining whether a small molecule can modulate the binding of at last one Phylomer to the interaction site, claim 1) (pg. 79, lines 24-36; and pg. 80, lines 1-15). Watt et al. teach that candidate peptides are produced by a method comprising: (i) producing fragments from nucleic acids derived from two or more microorganisms including eukaryotes containing compact genomes; (ii) inserting the nucleic acid fragment into a suitable expression construct; and (iii) expressing the polypeptide encoded by the recombinant construct (interpreted as screening nucleic acids that encode Phylomers, claim 21) (pg. 14, lines 10-21). Watt et al. teach in Example 13, that mice are administered one of the test peptides of Example 11 in the right footpad, wherein seven days after sensitization with mBSA, mice are challenged in the right footpad and swelling is measured, such that a peptide that reduces the degree of foot swelling compared to control mice are considered to reduce or inhibit TNF-alpha signaling in vivo (interpreting mBSA as a small molecule that modulated the binding of at least one binding Phylomer to the interaction site, claim 1) (pg. 107, lines 13-30).
Regarding claim 2, Watt et al. teach that any phenotype is encompassed by the invention including expression of a gene, expression of a protein, modification of a protein, cleavage of a protein, signal transduction, endocytosis, cellular events including cell death, cell survival, cell signaling, cell structure, differentiation, and cell movement (interpreted as being associated with cell signaling (elected species), claim 2) (pg. 50, lines 8-19).
Regarding claim 5, Watt et al. teach that the method additionally comprises isolating and/or providing and/or purifying and/or synthesizing a nucleic acid fragment that encodes a peptide that is capable of modulating an allele and/or phenotype of interest, wherein methods for the isolation/production/purification and/or synthesis of nucleic acid fragments are known in the art, such that a peptide can be expressed by a nucleic acid fragment (interpreted as a pool of nucleic acids that encode Phylomers, claim 5) (pg. 80, lines 19-23 and 35; and pg. 81, line 1).
Regarding claim 12, Watt et al. teach that a cell or animal in which the gene of interest is knocked-out is produced using a replacement vector, wherein the construct contains two regions of homology to the target gene located on either side of a heterologous nucleic acid or a fusion protein (interpreted as being provided as part of a fusion protein (elected species), claim 12) (pg. 61, lines 29-34). Watt et al. teach that should the transactivation protein (i.e., the fusion protein) have been phosphorylated, the reporter gene will be activated, such that the system is useful for determining a peptide that enhances or suppresses the activity of a kinase (interpreted as being provided as part of a fusion protein (elected species), claim 12) (pg. 75, lines 16-19).
claim 16, Watt et al. teach that a biomolecular interaction analysis-mass spectrometry (BIA-MS) is used to rapidly detect and characterize a protein present in complex biological samples at the low- to sub-fmole level (interpreted as a protein is identified by mass spectrometry, claim 16) (pg. 74, lines 1-3).
Regarding claim 18, Watt et al. teach that prior to identification, a sample can be electrophoresed to isolate individual peptides, polypeptides or proteins in a sample, wherein an isolated protein is isolated using reducing one-dimensional gel electrophoresis, using methods known in the art (interpreted as a protein in isolated form, claim 18) (pg. 85, lines 29-34).
Regarding claim 50, Watt et al. teach that a polypeptide that binds to a peptide of the present invention is identified that is able to bind a target protein or peptide using the two-hybrid assay described in US Patent No. 6316223 to Payan et al. and Bartel and Fields (interpreted as identified by two-hybrid screening, claim 50) (pg. 86, lines 30-33).
Regarding claim 51, Watt et al. teach that the purified peptide is immobilized on a solid support and cellular lysate is contacted with the peptide (interpreted as isolated target protein is immobilized); and that a sample comprising an isolated protein are electrophoresed using two-dimensional gel electrophoresis (interpreted as isolated target protein is immobilized, claim 51) (pg. 85, lines 24-26; and pg. 86, lines 1-2).
Regarding claim 52, Watt et al. teach the invention provides a method for treating cancer, including colorectal cancer or breast cancer, comprising administering an effective amount of a peptide capable of inhibiting cell death caused by over-expression of Aurora-A kinase in a yeast cell (interpreted as a target protein from expression of a nucleotide sequence in a host cell, claim 52) (pg. 83, first partial paragraph).
Regarding claim 53, Watt et al. teach that the peptide or library of peptides screened using the method of the invention is derived from an organism having a compact genome, such that a library of peptides derived from one or more organisms having a compact genome have a large number of naturally occurring protein domains that are considered to be capable of modulating a phenotype of interest; and that Figure 1 is a schematic representation of a number of pools of candidate peptides of the invention including 10 individual peptides are pooled, which can be combined to produce a pool 10,000 clones, wherein pools sizes can differ; as well as, that it is possible to discriminate individual peptide mixtures of up to about 100 peptides by mass spectrometry during the screening process (interpreted as encompassing at least 5 binding Phylomers, claim 53) (pg. 8, lines 21-26; pg. 13, lines 31-36; pg. 49, lines 23-24; and Figure 1).
Regarding claim 54, Watt et al. teach enzyme-linked immunosorbent assay (ELISA) or a fluorescence linked immunosorbent assay (FLISA), wherein an antibody or ligand that specifically binds to the polypeptide or interest is adsorbed or conjugated to the solid support, the biological sample is brought into contact with the antibody or ligand under conditions that allow binding of the polypeptide in the sample by the antibody or ligand (interpreted as measuring binding affinity, claim 54) (pg. 71, lines 19-35).
Watt et al. do not specifically exemplify analyzing a small molecule relative to the interaction site by docking a structure of the small molecule to the interaction site in silico (instant claim 49).
Regarding claim 49, Tong et al. teach methods for representing an interaction site on a molecule, the method comprising: (i) selecting a global region of the molecule, the global region encompassing an interaction site on the molecule; (ii) selecting a plurality of local regions which lie substantially within the global region; (iii) determining at least one local descriptor for each of the local regions; and (iv) forming a representation of the interaction site by combining the at least one local descriptor for each of the local regions; and wherein methods for identifying or screening for common structural patterns in an interaction site of molecules, the method comprising: (i) representing an interaction site of at least one first molecules and of at least one second molecules; and (ii) comparing the representation of the interaction site of the at least one first molecule with the representation of the interaction site of the at least one second molecule to identify or screen for common structural patterns in the interaction sites (Abstract). Tong et al. teach computer simulated ligand binding or docking, wherein high-throughput flexible docking is an emerging technology for rational lead discovery that attempts to find the correct binding mode of a candidate ligand within a target receptor (binding site) over a three-dimensional search space (interpreted as docking a structure of a small molecule to the interaction site in silico, claim 1) (paragraphs [0006]; and [0007], lines 14-16). Tong et al. teach a variety of computational docking methods for modeling peptides into the receptor binding site have been reported including QXP, AutoDock, GOLD, LUDI, among others, wherein docking techniques have proven successful in practice, but being computationally intensive, they are highly dependent on the availability of functional interaction site location (interpreted as docking a structure, claim 1) (paragraph [0007], lines 28-32). Tong et al. teach that the target molecule can be a macromolecule such as a receptor, ligand, antibody, antigen, epitope, enzyme or substrate, or it can be a small molecule, wherein the at least one descriptor can be selected from the group consisting of free binding energy, entropic free energy, electrostatic energy, hydrophobic energy, bond stretching energy, disulfide bonding energy, overall charge, charge distribution, contour, solvent accessible surface area, energetics, or torsion angles (interpreted as docking a small molecule, claim 1) (paragraph [0011]). Tong et al. teach methods for representing an interaction site on a target molecule including methods of identifying and screening for common structural patterns in an interaction site of molecules, by comparing the representations of interaction sites in silico (paragraph [0041]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of creating a representation of an interaction site associated with pairs of molecules as exemplified by Tong et al., it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the method of isolating and identifying peptides capable of modulating a phenotype of a cell as disclosed by Watt et al. to include methods for in silico docking, construction of virtual binding targets, and/or constructing an interaction site on a target molecule as taught by Tong et al. with a reasonable expectation of success in using in silico methods to identify and screen ligands including peptides and/or small molecule structures for the ability to bind and/or modulate the phenotype of a target protein; in in silico.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 2, 5, 12, 16 18, 21 and 49-54 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639